               Case 1:19-cv-00945-JDP Document 19 Filed 06/08/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
                                                       )   Case No. 1:19-CV-00945
10   Selia Ruiz Mitchell,                              )
                                                       )   STIPULATION AND ORDER FOR
11                   Plaintiff,                        )   EXTENSION OF TIME
                                                       )
12           vs.                                       )   ECF No. 18
                                                       )
13   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
14                                                     )
                                                       )
15                   Defendant.                        )
16
17
18           IT IS HEREBY STIPULATED, by and between the parties through their respective
19   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
20   from June 12, 2020 to July 13, 2020, for Plaintiff to serve on defendant with REPLY BRIEF.
21   All other dates in the Court’s Scheduling Order shall be extended accordingly. This is Plaintiff’s
22   third request in this case for an extension of time, but first extension for this task.. Good cause
23   exists for this request.
24           As with most organizations, COVID-19 has taken a toll on the regular course of business
25   within Counsel’s office. As a result of the various executive orders throughout Fresno County and
26   the State of California, along with the recommendations for Social Distancing, Plaintiff’s Counsel
27   is operating with very limited staff.     The Office of Hearings Operations is still conducting
28   telephonic hearings. As it is required to continue the normal day-to-day tasks involved in



                                                   1
               Case 1:19-cv-00945-JDP Document 19 Filed 06/08/20 Page 2 of 3



 1   developing cases and the requirements of the five-day rule related to submission of evidence to
 2   the Administrative Law Judge which is imposed under 20 CFR § 404.935, Counsel must still
 3   continue normal operations but with a significantly reduced level of support. Additionally,
 4   Counsel requires that his staff self-quarantine when COVID-19 symptoms appear, thus further
 5   reducing support necessary to timely and efficiently process the workload.
 6          Additionally, the week of 05/31/2020, Plaintiff’s Counsel had 20 administrative hearings,
 7   10 hearing preparation appointments with claimant, 2 Opening briefs, and 1 Reply brief. Each of
 8   the administrative hearings also requires administrative hearing briefs with a full summary of the
 9   medical records and legal arguments. The week of 6/7/2020, Plaintiff’s Counsel has 15
10   administrative hearings, 1 hearing preparation appointment with claimant, 10 Opening briefs, 1
11   Letter brief, and 3 Reply briefs.
12          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
13   and Court for any inconvenience this may cause.
14
                                            Respectfully submitted,
15
16   Dated: June 7, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

17
                                         By: /s/ Jonathan Omar Pena
18
                                            JONATHAN OMAR PENA
19                                          Attorneys for Plaintiff

20
21
     Dated: June 7, 2020                    MCGREGOR W. SCOTT
22                                          United States Attorney
                                            DEBORAH LEE STACHEL
23                                          Regional Chief Counsel, Region IX
24                                          Social Security Administration

25
                                         By: */s/ Margaret Lehrkind
26                                          Margaret Lehrkind
27                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
28                                          (*As authorized by email on June 7, 2020)



                                                  2
                Case 1:19-cv-00945-JDP Document 19 Filed 06/08/20 Page 3 of 3



 1                                                 ORDER
 2            Plaintiff’s motion for extension is granted as stipulated. ECF No. 13. Plaintiff will have
 3   until July 13, 2020, to file a reply brief.
 4
 5   IT IS SO ORDERED.

 6
 7   Dated:      June 8, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
     No. 204.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
